                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

JULIAN HINOJOSA,

           Plaintiff,

v.                                 Case No:    2:18-cv-329-FtM-29MRM

HBS   FLORIDA   SPECIALTIES,
LLC,   a   Florida   limited
liability company,

           Defendant.


                            OPINION AND ORDER

      This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #15), filed

November 29, 2018, recommending that the Joint Motion to Approve

Settlement and Dismiss With Prejudice (Doc. #14) be granted, the

Settlement Agreement and Plaintiff's Full and Final Release Claims

for   Unpaid   Wages   (Doc.   #14-1)   be   approved,   and   the   case   be

dismissed.     No objections have been filed and the time to do so

has expired.

      After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.              28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).           In the absence of specific
objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.            See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and   Recommendation   (Doc.   #15)    is   hereby

adopted and the findings incorporated herein.

     2.   The parties' Joint Motion to Approve Settlement and

Dismiss With Prejudice (Doc. #14) is granted and the Settlement

Agreement and Plaintiff's Full and Final Release Claims for Unpaid

Wages (Doc. #14-1) is approved as a fair and reasonable resolution

of a bona fide dispute.




                                 - 2 -
     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this      14th   day

of December, 2018.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
